 IntheMatter OfWESTGATE SEAPRODUCTSCOMPANYandUNITEDFISH CANNERY WORKERS' UNION, LOCAL#64, C. I.O.Case No. R-1757.-Decided April 22, 1940Fish Canning Industry-lilq,estulatiorc of Representatives:petition for in-Testigatron and certification dismissed. where no substantial question concerningrepresentation of employees had arisen:existing written collective agreementbetween employer and intervening union entered into upon basis of consentelection result; showing of representation by petitioning union not sufficientto warrant holding election to ascertain representatives.Mr. Alba B.Martin,for the Board.Mr.1,17.WadeAmbrose,of San Diego, Calif.,for the Company.Mr. 7'. R.Rasmussen,of San Diego, Calif.,for the C. I. O. Union.Mr. Marshall RossandMr. A. M. Petersen,of Los Angeles, Calif.,for the A. F. of L.Union.Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDORDERSTATEMENT OF 'IHE CASEOn December 13, 1939, United Fish Cannery Workers' Union,Local #64, United Cannery, Agricultural, Packing & Allied Work-ers of America, C. I. 0., herein called the C. I. O. Union,l filed withthe Regional Director for the Twenty-first Region (Los Angeles,California) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of WestgateSea Products Company, San Diego, California, herein called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On February 20, 1940,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-'Designated in the petition as United Fish Cannerv workers'Union, Local#64,UCAPAWA, C. I O. The record shows that UUC4PAWA is an abbreviation for UnitedCannery,Agricultural,Packing & killed workers of America23 N L R B, No 3.49 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDrector to conduct it and to provide for an appropriate hearing upondue notice.On March 5, 1940, the Regional Director issued a noticeof hearing, copies of which were duly served upon the Company andthe C. I. O. Union, and upon Fish Cannery Workers' Union of thePacific, San Diego Branch, affiliated with the Seafarers' InternationalUnion of North America, affiliated with the American Federation ofLabor, herein called the A. F. of L. Union, a Libor organizationclaiming to represent employees directly affected by the investigation.Pursuant to notice, a hearing was held on March 11, 1940, at SanDiego, California, beforeWilliam B. Barton, the Trial Examinerduly designated by the Board.The Board was represented by coun-sel, the Company by its president, the C. I. O. Union by a representa-tive, and the A. F. of L. Union by counsel and by a representative.'All participated in the hearing and were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to.introduce evidence bearing on the issues.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial txaminer, and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.At the hearing the A. F. of L. Union moved to dismiss the petitionon the ground that no question concerning representation was shownto exist in view of the existence of a contract between the Companyand the A. F. of L. Union, and in view of the failure of the C. I. O.Union to establish that a substantial number of employees in the unitalleged to be appropriate had indicated their desire to be representedby the C. I. O. Union for the purpose of collective bargaining.TheTrial Examiner did not rule upon the motion to dismiss, but reservedthe matter for decision by the Board.For the reasons stated below,the motion is granted.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYWestgateSea ProductsCompany, San Diego, California, a Cali-fornia corporation,is engagedin the purchase,canning, and sale oftuna fish, mackerel,and sardines, and inthe manufacture and sale offishmeal and fish oil.The fish used by the Companyin its businessare purchased from fishermen,who catchthe fish in California watersand in waters outside the territoriallimits of the UnitedStates.zCopies of the notice of hearing were also served upon Central LaborCouncil andL A. Industrial Union Council, both of Los Angeles, CaliforniaNeither ofthese organiza-tions appeared WESTGATE SEA PRODUCTS COMPANY51Purchasesof fish by the Company in1938 and 1939 amounted toapproximately$830,000 and$1,992,357, respectively,of which approxi-mately 80 per cent in 1938, and aslightly smallerproportion in 1939,were caught in extra-territorial waters.The Company's gross in-come from salesof itsproductsin foreigncountries and States otherthan. California,amounted.in. 1938 to approximately 92 per cent, andin 1939 to 96 per cent,of itstotalgross sales income,which aggregatedin those years$1,890,000 and$2,000,000, respectively.II.THE ORGANIZATIONS INVOLVEDUnited Fish Cannery Workers'Union, Local #64, United Canning,Agricultural,Packing & Allied Workers of America, C. I. 0., andFish Cannery Workers' Union of the Pacific, San Diego Branch,affiliatedwith theSeafarers'International Union of North America,affiliated with the American Federation of Labor, are labor organiza-tions.Both admit to membership all production and maintenanceemployees of-the Company,'with the'exception of office and-supervi-sory employees,employees having the power to hire and discharge,and employees specificallygiventhe duty of recommending hire anddischarge.HI. THE ALLEGED QUESTION CONCERNING REPRESENTATIONIn November1937 a consent election'was conducted by theRegional Director among the Company's production employees.Of427 eligible,276 employees voted; the A. F. of L. Union received158 votes,the C. I. O. Union 112 votes, and 6 votes were void orchallenged.On February 9, 1938, the Company and the A. F. of L.Union-entered into a collective_ agreement for 1 year with respectto the wages, hours,and other terms and conditions of employmentof all the employees at the Company's plant except executives, officeemployees, and employees not eligible for membershipin the A. F.of L. Union.The agreement provided that the Company would givepreference to members of the A.F. of L.Union, where qualificationswere equal,in filling job vacancies and selecting crews; that non-members of the A. F. of L.Union must apply for membership thereinwithin 2 weeks of employment;and that no employee would be re-quired to work with any employee not an applicant for membershipin the A. F. of L.Union, or not a member in good standing.The agreement entered into on February 9, 1938, provided thatit be extended for a further year, until February 8, 1940, unless eitherparty gave notice 30 days prior to January 1, 1939 "of a desire tomodify . . . and that the terms of such Agreement shall not beextended";and further provided that it should thereafter be extendedfrom year to year unless such notice vas given 30 days prior to 52DECISIONSOF NAI101NAL LABOR RELATIONS BOARDDecember 1 of any year.No notice was given by the A. F. of L.Union or the Company on or before the first terminal date. OnJanuary 26,1939, after the agreement had by its terms been extendeduntilFebruary 8, 1940, the C. I. O. Union wrote to the Companyclaiming that it represented a majority of the Company's employees;and requesting recognition.The Company replied on January 30,1939, refusing this request for the stated reasons that its contractwith the A. F. of L.Union would not expire until 1940, and thata majority of its employees were members of the latter organization.On February 9, 1939, the C. I. O. Union filed with the RegionalDirector a petition for investigation and certification of representa-tives of the Company's employees.Thereafter,this petition waswithdrawn without prejudice by the C. I. O. Union, with the Board'spermission.On October 27, 1939, in a letter to the Company,the C. I. O.Union renewed its claim that it represented a majority of the Com-pany's employees,advised the Company not to extend its agreementwith the A.F. of L.Union beyond the current expiration date, andrequested that negotiations be commenced for a contract between theCompany and the C.I.O. Union.On November 14, 1939, the Com-pany, at a meeting with the C. I. O. Union,refused to enter intonegotiations with the latter on the grounds that it was under contractto the A. F. of L.Union and that it had no proof of the C. I. O.Union's alleged majority status.On December 13, 1939, the C. I. O.Union filed the petition instituting the instant case, upon which thehearing was held on March 11, 1940.Meanwhile neither the Coin-pany nor the A. F. of L. Union gavethe notice of terminationspecified in their agreement,and the agreement by its terms,there-fore, became automatically extended until February 8, 1941.Boththe Company and the A. F. of L. Union asserted at the hearing thatthe agreement was in force.In fact several disputes as to its ap-plication had arisen and had been settled by them after February 9,1940, the renewal date; and, at the time of the hearing,negotiationsbetween the parties with respect to the interpretation of the overtimeprovisions of the agreement were in progress.At the hearing, a copy of the Company's pay roll for the weekending December 30, 1939, which the president of the Company tes-tified was the peak pay-roll period for the past year, was admittedin evidence.Records ofthe A. F. of L. Union were produced, con-sisting of cards which,according to the testimony of its secretary-treasurer, bore the names of employees of the Company who aremembers of the A.F. of L.Union; and lists of names, identified bythis witness as compilations from the cards,were admitted in evi-dence without objection.The authenticity of the records and the WESTGATE SEA PRODUCTS COMPANY53accuracy of the lists were not questioned.A check of the lists againstthe Company's pay roll discloses that, of the approximately 331 per-sons in theappropriate unit 3 who were employed during the weekending December 30, 1939, approximately 249 were members of theA. F. of L. Union on November 1, 1939, 260 on December 30, 1939,'and 272 at the time of the hearing. The names of approximately 45employees not appearing on the pay roll are also contained in thelists, of whom the membership of the A. F. of L. Union includedapproximately 42 on November 1, 1939, 43 on December 30, 1939,and 45 at the time of the hearing.At the hearing the C. I. 0. Union took the position that it wouldnot disclose the names ofitsmembersupon the recordbecause theCompany at the instance of the A. F. of L. Union had dischargedemployees not in good standing in the latter organization.Nor didthe C. I. 0. Unionoffer tomake any of its records available to theagents of the Board for a comparison with the Company's pay rollin evidence. Instead, to support its representation claim, the C. I. 0.Union relied upon the testimony of its secretary-treasurer and itslocal organizer that it had about 160 members employed at the Com-pany's plant on November 1, 1939, and about 194 at the time of thehearing.However, their testimony does not disclose whenthis num-ber were "signed up," except that the signatures were obtained be-ginning in November 1938, more than a year before the petition wasfiled.Moreover, approximately 45 or 55 of them were "signed up,"according to the testimony, by volunteer organizers and neitherwitness indicated any personal knowledge as to the employment ofthese members by the Company. Furthermore, it appears from testi-mony of both witnesses that for the most part theirstatements asto the employment of members by the Company were based solelyupon what they had been told by the members.5We are of the opinion that, under all the circumstances of thiscase, the showing of representation bytheC. I.0.Union isnot sufficient to warrant our holdingrepresentatives.anelectiontoascertain3The Company and theunionsinvolved werein agreement as to the appropriate unit,but the unions differed astowhetherfive namedemployeescame within a classificationof employeesexc:uded from the unit agreed uponFor purposes of the tabulation in thetext, we have counted thesefive employees as includedin the unit4The secretary-treasurerof the A F. of L Union testified that the namesof approxi-mately 30 to 40 members Rho left the Company's employ between November 1, 1939,and the time of the hearing were cmittedfrom the records produced at theheating andfrom the membership lists ineudenceTcere is no e\ idence as to howmany of theseemployees i+orked during the week ending December 30, 19:39BCfMatterofGeneralElectric CompanyandThe G. E IndustrialUnion of TheItrmdgepoi tWorks,Incorporated,15 N L It B 1018283034---41-vol 23-5 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that no question concerning the representation of em-ployees of the Company exists.Accordingly, the petition of theC. I. O. Union will be dismissed.CONCLUSION OF LAWNo question concerning the representation of employees of West-gate Sea Products Company, San Diego, California, exists withinthe meaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby dismisses the pe-tition for investigation and certification filed by the United FishCannery Workers' Union, Local #64, United Canning, Agricultural,Packing & Allied Workers of America, C. I. O.